Citation Nr: 9907707	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for 
service-connected cervical spine pain.  

2.  Entitlement to a higher (compensable) initial rating for 
service-connected right knee disability.  

3.  Entitlement to a higher (compensable) initial rating for 
service-connected left knee disability.

4.  Entitlement to a higher initial rating for service-
connected right peroneal neuralgia with nerve entrapment, 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1995, with over 2 years of prior active service.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which in pertinent part, granted 
service connection for right leg pain and right calf surgical 
scar due to nerve entrapment, right and left knee 
patellofemoral syndrome, and cervical pain.  The veteran 
submitted his notice of disagreement in March 1996, and a 
statement of the case was issued in May 1996.  The veteran 
filed a substantive appeal in June 1996.  At his request, a 
personal hearing was conducted in October 1996. 

In the March 1996 notice of disagreement, the veteran also 
made mention of the denial of his claims of service 
connection for positive tuberculosis test residuals, 
hypertension, and a right toe fracture.  Since the claim of 
service connection for right toe fracture was granted in May 
1996, the matter is not before the Board.  A statement of the 
case regarding the tuberculosis test residuals or 
hypertension has not been issued and it is not clear if the 
veteran wishes to continue his pursuit of those claims.  
Therefore, those issues are referred to the RO for 
clarification and the appropriate action. 

In May 1997, the RO denied the claim of service connection 
for low back pain.  A notice of disagreement was submitted in 
August 1997, and a statement of the case was issued.  
However, a substantive appeal has not been filed.  Therefore, 
the matter is not before the Board.  



REMAND

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  Here, such 
development consists of securing VA treatment records 
referred to in, but not associated with, the claims folder.

The claims folder includes an activity report for VA 
appointments and consultations conducted from November 1996 
to June 1997.  Although some of the 1996 treatment records 
are associated with the claims folder, records dated in 1997 
are not.  It appears that some orthopedic consultations took 
place in 1997, as well as an EMG in January 1997.  Also, in a 
November 1997 VA vocational rehabilitation report, there is 
mention of findings made and tests conducted in 1997.  
However, the claims folder does not include the actual 
medical records noted in the activity report and the 
vocational rehabilitation report.  Therefore, the Board 
requests that the pertinent records be secured and associated 
with the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:


1.  The RO should obtain any current 
records of examination or treatment for 
the veteran's service-connected right 
leg, bilateral knee, and cervical spine 
disabilities, particularly the 1997 
records referred to in the activity 
report and the November 1997 vocational 
rehabilitation report.  Non-VA records 
must be obtained after securing the 
necessary release.  Once obtained, all 
pertinent records should be associated 
with the claims folder. 

2.  The RO should adjudicate the claims 
of higher initial ratings for service-
connected right leg, bilateral knee, and 
cervical spine disabilities.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

